Citation Nr: 1726751	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include arthritis in several joints.

2.  Entitlement to a disability rating for lumbar strain in excess of 10 percent for the period from September 12, 2006 until July 22, 2013, and in excess of 20 percent thereafter. 

3.  Entitlement to a disability rating for fibromyalgia in excess of 40 percent.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) since October 11, 2013.

5.  Entitlement to a TDIU prior to October 11, 2013.  

6.  Entitlement to an effective date earlier than September 12, 2006 for the grant of service connection for fibromyalgia.  

7.  Entitlement to an effective date earlier than September 12, 2006 for the grant of service connection for lumbar strain.  


REPRESENTATION

Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983. 

This appeal initially came before the Board of Veteran's Appeals (Board) from  February 2007, September 2012, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A December 2015 rating decision increased the disability rating for the Veteran's lumbar strain from 10 to 20 percent, but since that was less than a full grant, the issue remains on appeal here. 

In a January 2012 decision, the Board remanded the Veteran's arthritis claim in order to obtain medical examinations.  In a June 2013 decision, the Board denied that claim. 

The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court), which granted, in March 2014, a Joint Motion for Remand (JMR) filed by representatives for both parties. The JMR found that the Board's June 2013 decision failed to provide adequate reasons for its conclusions, relying on a February 2012 VA examination which failed to both adequately describe the bases for its conclusions and order an adequate number of  x-rays.   In July 2014, the Board issued a remand for new VA examinations in accordance with the specifications of the JMR.

In its June 2015 decision, the Board again denied the Veteran's arthritis claim.  This decision was again appealed to the Court, which, again finding fault with the comprehensiveness of the x-rays performed and the opinions offered by the VA examiner in the September 2014 and January 2015 examinations, issued an August 2016 memorandum decision setting aside the Board's June 2015 decision regarding the Veteran's arthritis claim and remanding the matter for further development and readjudication in accordance with its decision.

With respect to the Veteran's increased ratings claims for her service-connected lumbar strain and fibromyalgia, the Veteran's claims are denied for the reasons set forth herein.  The Veteran's claims for earlier effective dates for her fibromyalgia and lumbar strain are also denied.  The Veteran's claim for TDIU is granted.

For the reasons described below, the claim for service connection for arthritis and the claim for a TDIU prior to October 11, 2013 are REMANDED to the Agency of  Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to July 22, 2013, the Veteran's lumbar strain was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and combined range of motion greater than 120 degrees but not greater than 235 degrees; during this period, there is no evidence of record of muscle spasm, guarding, or intervertebral disc syndrome.  

2.  Since July 22, 2013, the Veteran's lumbar strain has been manifested, at worst, by forward flexion of the thoracolumbar spine of 30 degrees; during this period, there is no evidence of record of any ankylosis or incapacitating episodes.

3.  Since October 11, 2013, the Veteran has moderate right lower extremity radiculopathy related to her lumbar spine disability.    

4.  Since October 11, 2013, the Veteran has moderate left lower extremity radiculopathy related to her lumbar spine disability.  

5.  The Veteran has been given the maximum schedular rating for her fibromyalgia.  

6.  Since October 11, 2013, the Veteran has had a single service-connected disability rated at 40 percent and a combined disability rating of 70 percent, comprised of  service-connected disabilities that have precluded her from obtaining and maintaining substantially gainful employment.

7.  The Veteran filed a claim for entitlement to service connection for a back disability in June 1987.  That claim was denied in an October 1987 rating decision.  The Veteran did not appeal that decision, nor has she filed a claim for revision of the October 1987 denial of service connection based upon clear and unmistakeable evidence (CUE), and the decision became final.

8.  There was no informal or formal claim, or written intent to file a claim, for service connection for lumbar strain dated after the October 1987 denial and prior to the September 12, 2006 claim. 

9.  There was no informal or formal claim, or written intent to file a claim, for service connection for fibromyalgia prior to the September 12, 2006 claim.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar strain for the period prior to July 22, 2013  have not been met.  38 U.S.C.A. §§  1155, 5103A, 5107B (West 2014); 38 C.F.R. §§ 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for an initial 40 percent rating, but no higher, for lumbar strain for the period beginning on July 22, 2013 have been met.  38 U.S.C.A. §§  1155, 5103A, 5107B (West 2014); 38 C.F.R. §§ 4.1 4.2, 4.3, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code (DC) 5237 (2016).

3.  Since October 11, 2013, the criteria for a separate 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  
  
4.  Since October 11, 2013, the criteria for a separate 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  
 
5.  The criteria for an initial rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. § 1155, 5103A, 5107B  (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 4.71a, DC 5025 (2016).

6.  Since October 11, 2013, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

7.  The criteria for an effective date earlier than September 12, 2006 for the grant of service connection for lumbar strain have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R.§ 3.400 (2016).

8.  The criteria for an effective date earlier than September 12, 2006 for the grant of service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R.§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

In September of 2012, the Veteran was granted service connection for both fibromyalgia, with an evaluation of 40 percent effective September 12, 2006, and lumbar strain, with an evaluation of 10 percent effective September 12, 2006.  In a December 2015 rating decision, the Veteran was granted an increased rating for her lumbar strain, with the initial period until July 22, 2013 remaining unchanged and the subsequent period being increased to 20 percent. 

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27 (2016).   With respect to the TDIU claim, it is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § §  4.1, 4.2 (2016).

If there is a question as to which disability rating to apply to a Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994).   Nonetheless, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings where indicated by the evidence of record. See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment. 38 C.F.R. § 4.410 (2016).

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107 (a) (West 2014).   In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Lumbar Strain

The Veteran claims an increase in her disability ratng for her lumbar strain, currently rated in two stages: 10 percent from the date of the claim, September 12, 2006, until July 22, 2013, and 20 percent thereafter.

The Veteran's service-connected lumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, for lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  at Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.  at Note (4).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id.  quoting 38 C.F.R. § 4.40.

The Veteran's claim for service connection for a back condition was initiated through a conversation, documented as a Report of Contact, dated September 12, 2006, conveying an intention to file a disability claim for that and several other specified disabilities.

In October 2007, a private physician submitted a letter in support of the Veteran's claim identifying her as a patient, citing lumbar sprain as one of her treated conditions, and characterizing it as chronic and of longstanding duration.

The first VA examination for the condition was conducted in February 2012, at which time the Veteran's range of motion was tested at 90 for forward flexion (pain at 70 degrees), 30 for extension (pain at 20 degrees), 30 for right lateral flexion, 30 for left lateral flexion, 30 for right lateral rotation and 30 for left lateral rotation.  Upon repetitive motion testing, there was pain on motion, but no additional loss of range of motion.  The Veteran did not report any flare ups.  No guarding or muscle spasms were found, nor was any radiculopathy or other neurological abnormalities.  The Veteran had mild paraspinal tenderness of the lumbar region.  There was no evidence of intervertebral disc syndrome.        

A March 2014 VA examination reported the Veteran's range of motion at 65 for forward flexion, 10 for extension, 20 for right lateral flexion, 20 for left lateral flexion, 10 for right lateral rotation and 10 for left lateral rotation, with each of the right and left lateral rotations at 15 after repetitive motion testing.  No flare ups were reported, and the examiner found both guarding or muscle spasms but no abnormal gait or spinal contour.  No ankylosis or intervertebral disc syndrome was found.  The Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  The examiner noted sciatic nerve involvement and found that the Veteran had mild radiculopathy in the bilateral lower extremities.    

In a September 2014 VA examination, the Veteran's range of motion was tested at 60 for forward flexion, 0 for extension, 20 for right lateral flexion, 20 for left lateral flexion, 30 for right lateral rotation and 30 for left lateral rotation, with no change in motion after repetitive motion testing.  The Veteran was found to have interference with sitting, standing, and/or weight-bearing upon repetitive motion.  No guarding or muscle spasms were found, nor was ankylosis or intervertebral disc syndrome.  No flare ups were reported.  Although the Veteran reported shooting pain down her leg, the examiner indicated that no findings suggested radiculopathy or any other pathology.  

In October of 2015, another VA examination was conducted, this time finding range of motion measurements of 60 for forward flexion, 10 for extension, 20 for right lateral flexion, 20 for left lateral flexion, 30 for right lateral rotation and 30 for left lateral rotation.  There was pain on all ranges of motion.  Upon repetitive motion, there was no additional loss of function or range of motion.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  No guarding or muscle spasms were reported.  The Veteran reported flare ups two to three times per week with prolonged standing, sitting, pushing, or pulling.  However, the examiner determined that there was no functional loss during these flare ups.  The Veteran also reported functional impairment in the form of being limited in the tasks that she can perform.  No ankylosis or intervertebral disc syndrome was found.  The Veteran reported having a lot of discomfort in her low back, with radiation of pain from the buttocks down to the feet and numbness and tingling in the legs and feet.  However, sensory examination was normal, and the examiner determined that the Veteran did not have any radiculopathy.    

On her own behalf, in addition to various statements throughout the record reiterating the discomfort caused by her low back disability, the Veteran has submitted an October 11, 2013 Disability Benefits Questionnaire (DBQ) from a private physician.  The Veteran is diagnosed with intervertebral lumbar disc disease, degenerative joint disease of the lumbar spine, and thoracic back pain.  Range of motion testing shows 50 degrees forward flexion (with pain on 30 degrees), 15 degrees extension (with pain on 5 degrees), 10 degrees right lateral flexion (with pain on 5 degrees), 15 degrees left lateral flexion (with pain on 10 degrees), 15 degrees right lateral rotation (with pain on 10 degrees) and 20 degrees left lateral rotation (with pain on 15 degrees).  Upon repetitive use testing, the Veteran had 55 degrees flexion, but all other ranges of motion were the same.  The examiner found that the Veteran did not have any additional limitation of motion following repetitive use testing, but that she did have weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  This document reports the Veteran as having both guarding and muscle spasms severe enough to result in abnormal gait and spinal contour.  There was diminished muscle strength, hypoactive reflexes in the bilateral ankles, and positive straight leg raising test in the right leg.  The Veteran was noted to have moderate constant pain in both lower extremities, severe intermittent pain in both lower extremities, mild numbness in both lower extremities, mild paresthesias and/or dysesthesias in the right lower extremity, and moderate paresthesias and/or dysesthesias in the left lower extremity.  The physician indicated there was sciatic nerve involvement in both extremities as well as femoral nerve involvement in the right lower extremity.  The Veteran was noted as having severe right radiculopathy and moderate left radiculopathy.  The physician also found that the Veteran had intervertebral disc syndrome, with incapacitating episodes of at least 2 weeks but less than 4 weeks in the past 12 months.  Further, the Veteran was noted to regularly use a cane for walking.      

The Veteran also submits on her own behalf another document prepared by a private physician, this one dated March 2017 and entitled "Expert Medical Opinion for Service Connected Disability," (the 2017 Expert Medical Opinion).  In addition to detailing the discomfort caused by the Veteran's multiple disabilities, it offers an opinion that the Veteran's current disability rating for her lumbar condition is inadequate.  Specifically, the physician notes that the Veteran reported at her October 2015 VA examination that she had flare ups occurring 2 to 3 times a week that lasted 24 hours.  He found that based upon the frequency, severity, and cumulative occurrence of flare ups, the Veteran's low back disability should be rated as causing greater than 6 weeks of bed rest per year.  In arriving at this conclusion, the physician notes that the "schedule of ratings definition of requiring bedrest for such episodes and physician observation is no longer a current standard of practice" and that "[c]urrent emphasis is placed on mobilizing the back pain afflicted patient to avoid deconditioning and most patients are encouraged to self-manage their flare-ups."    

With respect to the Veteran's 10 percent rating for the period from September 12, 2006 until July 22, 2013, the first quantifiable, objective evidence responding to the ratings criteria are the range of motion measurements from the February 2012 VA examination, with a forward flexion measurement of 90 degrees, but with pain at 70 degrees.  There was pain on motion upon repetitive motion testing, but there was no additional loss of range of motion.  Additionally, a combined range of motion measurement of 210 is within the prescribed range for the criteria for a 10 percent rating.  Indeed, the Veteran's 10 percent rating for the entire period, extending back to the date of the claim prior to the February 2012 VA examination, has taken into account both the Veteran's descriptions of her own discomfort as well as her private doctor's submission, indicating as of October 2007 that he had been treating her for chronic, long-term lumbar strain.  38 C.F.R. § 4.59 (2016).  No evidence during this initial period meets the range of motion criteria for the 20 percent rating, as there is no evidence of forward flexion between 30 and 60 degrees, or a combined range of motion measurement of less than 120.  There is also no finding of muscle spasms or guarding.      

The Board thus finds that a rating higher than 10 percent for the period prior to July 22, 2013 for the Veteran's lumbar spine disability is not warranted.

With respect to the period commencing on July 22, 2013, the range of motion findings for forward flexion was, at worst, in October 2013 when the Veteran had 50 degrees forward flexion, but with pain at 30 degrees.  Given that the Veteran had pain at 30 degrees flexion in October 2013, the Board resolves reasonable doubt in favor of the Veteran and finds that a 40 percent rating, but no higher, is warranted for the period since July 22, 2013.  A rating higher than 40 percent is not warranted, as there is no evidence of ankylosis at any time during the entire appeal period.

The Board notes that the Veteran has a diagnosis of intervertebral disc syndrome during the period under consideration and has considered whether a higher rating is warranted under the Formula for Rating Incapacitating Episodes.  However, the Board finds that the Veteran did not have any incapacitating episodes for the period under consideration.  With respect to the 2017 Expert Medical Opinion, the Board acknowledges the physician's finding that for incapacitating episodes, the "schedule of ratings definition of requiring bedrest for such episodes and physician observation is no longer a current standard of practice" and that "[c]urrent emphasis is placed on mobilizing the back pain afflicted patient to avoid deconditioning and most patients are encouraged to self-manage their flare-ups."  However, regardless of what the current standard of practice is, this does not meet the definition of an incapacitating episode for VA rating purposes.  As such, while perhaps quite valid observations with respect to the nature of prevailing norms of care described, these observations do not compel the Board's analysis in this instance, and therefore a higher rating is not warranted under the criteria for rating intervertebral disc syndrome.   

Thus, the Board finds that a 40 percent rating, but no higher, for the period beginning on July 22, 2013 is warranted for the Veteran's lumbar spine disability. 

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that throughout the appeal period, the Veteran has reported experiencing radiation of pain from the buttocks down to the feet and numbness and tingling in the legs and feet.  In an October 2013 DBQ report, the Veteran's private physician found that the Veteran had diminished muscle strength, hypoactive reflexes in the bilateral ankles, and positive straight leg raising test in the right leg.  The Veteran was noted to have moderate constant pain in both lower extremities, severe intermittent pain in both lower extremities, mild numbness in both lower extremities, mild paresthesias and/or dysesthesias in the right lower extremity, and moderate paresthesias and/or dysesthesias in the left lower extremity.  The physician indicated there was sciatic nerve involvement in both extremities as well as femoral nerve involvement in the right lower extremity.  The Veteran was noted as having severe right radiculopathy and moderate left radiculopathy.   reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  The examiner noted sciatic nerve involvement and found that the Veteran had mild radiculopathy in the bilateral lower extremities.  At a March 2014 VA examination, the Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  The examiner noted sciatic nerve involvement and found that the Veteran had mild radiculopathy in the bilateral lower extremities.  Subsequently, in VA examinations dated in September 2014 and October 2015, the Veteran continued to report shooting pain down her legs, as well as numbness and tingling in her lower extremities.  However, sensory examination was normal, and the examiners determined that the Veteran did not have any radiculopathy or other neurological pathology.  

Given that the Veteran's consistent reports of neurological symptoms related to her lumbar spine disability have been confirmed by the medical evidence of record for part of the appeal period under consideration, the Board resolves all reasonable doubt in favor of the Veteran and finds that a separate 20 percent rating for right lower extremity radiculopathy and a separate 20 percent rating for left lower extremity radiculopathy are warranted, effective October 11, 2013, the date of the Veteran's October 2013 DBQ.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2016).  As the Veteran's neurological symptoms are wholly sensory in nature, the Board finds that her right and left lower extremity radiculopathy are no more than moderate in severity, and that higher 40 percent ratings for moderately severe symptomatology are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  While the October 2013 physician indicated that the Veteran had severe right lower extremity radiculopathy, the overall evidence does not indicate that the Veteran's neurological symptoms were more than wholly sensory in nature at any time during the entire appeal period.  Further, a subsequent March 2014 VA examiner determined that the Veteran's right lower extremity radiculopathy was mild in severity, and two subsequent VA examiners found no objective evidence of right lower extremity radiculopathy at all.  Therefore, the Board finds that the Veteran's right lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve.   

For the period prior to October 11, 2013, the Board acknowledges the Veteran's claims of neuropathy, expressed in her handwritten submission, dated July 15, 2013 and received July 22, 2013.  However, the preponderance of the evidence does not show that the Veteran has a separately diagnosed neurological deficiency prior to October 11, 2013.  In an October 2007 letter, the Veteran's private treating physician indicated that the Veteran was being treated for chronic lumbar strain, but did not note any neurological deficits related to her lumbar spine disability.  On VA examination in February 2012, the examiner found no objective evidence of radiculopathy or any other neurological deficit, and the Veteran did not report any neurological symptoms pertaining to her low back.  Therefore, the Board finds that separate 20 percent ratings for right and left lower extremity radiculopathy are warranted only for the period since October 11, 2013.  

For the foregoing reasons, the Veteran's claim for increased disability rating for the orthopedic manifestations of her lumbar spine disability for the period from September 12, 2006 until July 22, 2013, is denied.  Reasonable doubt has been resolved in favor of the Veteran in granting a 40 percent rating for the orthopedic manifestations of her lumbar spine disability for the period since July 22, 2013, and for granting her separate 20 percent ratings for right and left lower extremity radiculopathy in conjunction with her lumbar spine disability.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Fibromyalgia

The Veteran is also seeking an increased rating for her service-connected fibromyalgia, currently rated at 40 percent under DC 5025. 

This diagnostic code addresses symptoms of widespread musculoskeletal pain and tender joints, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Reynaud's-like symptoms.   Under this diagnostic code, a 10 percent rating is assigned when fibromyalgia requires continuous medication for control. A higher 20 percent rating is assigned when there are episodic symptoms present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.

Here, the Veteran is already receiving the maximum allowable rating contemplated by the rating schedule.  Nevertheless, the Board must determine whether evaluation according to the established schedule of disability ratings is inadequate, thus requiring the RO to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of  an "extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2016) . 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id., at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1) (2016) ; Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation noted above is adequate.  The symptoms of the Veteran's fibromyalgia and associated conditions are contemplated by the schedular criteria.  In the 2017 Expert Medical Opinion, the examiner documents the Veteran's joint stiffness, fatigue, muscle weakness and general "hurting all over my body" as conveyed to him during a personal interview.  This includes joint pain and swelling daily with two to three weekly flare-ups.  These descriptions are supported by the observations of the Veteran's daughter, submitted in a September 2016 affidavit into the record, confirming her mother's joint pain "from since I can remember," to the point where she has on numerous occasions had to offer her mother assistance.  In a March 2015 notice of disagreement, the Veteran refers to "severe, continuous, widespread pain from the tips of my fingers, head to toes."  These statements are in addition to the numerous reports of medical examinations during which the Veteran has described similar symptoms to her examiners.

As acute as these symptoms are, they are no different from the "pain and tender points," "fatigue," "stiffness" and other symptoms set forth in DC 5025.  The code has already contemplated symptoms of this sort and the Veteran's current 40 percent disability has been determined to be appropriate. 

As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

II.  TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the claim for a TDIU is part and parcel of the claims for higher ratings, which have been pending since September 12, 2006.  Thus, while the Veteran did not file a claim for a TDIU until January 2015, the pertinent appeal period for the TDIU claim in this case is as of September 12, 2006.  

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § § 3.340, 3.341, 4.16 (2016). 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. § § 3.340, 3.341, 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § § 3.341, 4.16, 4.19 (2016).

Here, the Veteran has been granted service connection for five disabilities:  (i) major depressive disorder with unspecified anxiety disorder associated with fibromyalgia, rated at 50 percent from December 9, 2015, (ii) lumbar strain, rated at 10 percent since September 12, 2006, and as 40 percent since July 22, 2013; (iii) right lower extremity radiculopathy, rated at 20 percent since October 11, 2013; (iv) left lower extremity radiculopathy, rated at 20 percent since October 11, 2013; and (v) fibromyalgia, rated at 40 percent since September 12, 2006.  Thus, October 11, 2013, at which point the Veteran's combined rating reached 80 percent, the Veteran has satisfied the schedular criteria for consideration for TDIU.  38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). 
 
With respect to the substance of the claim, the Veteran asserts on multiple occasions that she has not held a job since 1993.  See, e.g., Veteran's Application for Increased Compensation Based on Unemployability, dated January 1, 2015.   A statement submitted in February 2013 from a VA nurse who cared for the Veteran reiterates this claim, and describes the Veteran's chronic pain which "has made regular gainful employment more difficult."  Both the 2017 Expert Medical Opinion and the September 2016 affidavit from the Veteran's daughter note multiple instances within the period of a year of the Veteran simply falling due to weakness and instability in her ankles.  She requires daily assistance dressing, cooking, cleaning and handling other household matters.  Her daughter notes that her mother has sometimes required bedrest for weeks on and off at a time.  Her sleep is disturbed every three hours, and, when able to walk at all, it is limited to twenty minutes' duration.  These are not practical limitations for someone engaged in substantially gainful employment.  The Board therefore finds this persuasive evidence of the Veteran's inability to obtain or maintain meaningful employment.

In light of the foregoing, the Board resolves reasonable doubt in favor of the Veteran and grants her claim for entitlement to TDIU, effective October 11, 2013. 

III.  Earlier Effective Dates

The Veteran has submitted a claim for entitlement to earlier effective dates, in each case prior to September 12, 2006, for the grants of service connection for fibromyalgia and lumbar strain. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or Member of Congress or a person who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

Lumbar Strain

In this case, the record shows that on September 12, 2006, the RO reported a contact with the Veteran in which the Veteran claimed intent to apply for service connection for several specified disabilities, including a back condition.  The identity of the Veteran as a beneficiary was verified, and the Veteran was informed that the information provided would be used for the purposes of calculating benefit amounts.  In a September 2012 rating decision, the claim of service connection for lumbar strain was granted with an evaluation of 10 percent effective as of the date of that contact, September 12, 2006. 

The Veteran had previously submitted a claim for service connection for a back disability that was received by the RO on June 17, 1987.  That claim was denied in a rating decision dated October 8, 1987.  The Veteran did not appeal within a year, nor did he allege CUE with respect to that decision.  Therefore, the October 1987 rating decision became final.  

The evidence of record indicates that there was no informal or formal claim, or written intent to file a claim, for service connection for lumbar strain dated after the October 1987 denial and prior to the September 12, 2006 claim, and the Veteran makes no assertions to the contrary.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection  for lumbar strain earlier than September 12, 2006.  Therefore, the claim for an earlier effective date for the grant of service connection for lumbar strain must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fibromyalgia

The Veteran's sole claim for entitlement to service connection for fibromyalgia was made in the same September 12, 2006 communication as that in which her lumbar strain claim was made.  No prior claim was made for this condition.

Thus, the reasoning set forth with respect to the Veteran's lumbar strain claim is applicable here as well.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).   The evidence of record indicates that there was no informal or formal claim, or written intent to file a claim, for service connection for fibromyalgia prior to the September 12, 2006 claim.  Nor does the Veteran contend in her statements that she actually filed a claim for service connection for fibromyalgia prior to that date.

As such, the claim for an earlier effective date for the grant of service connection for fibromyalgia must be denied.  


ORDER

The Veteran's claim for entitlement to a disability rating for lumbar strain in excess of 10 percent for the period prior to July 22, 2013 is denied. 

A 40 percent rating, but no higher, for lumbar strain is granted, effective July 22, 2013.  

A 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective October 11, 2013.

A 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective October 11, 2013.

The Veteran's claim for entitlement to a disability rating for fibromyalgia in excess of 40 percent disabling is denied.

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) is granted, effective October 11, 2013.

An effective date earlier than September 12, 2006 for the grant of service connection for lumbar strain is denied.  

An effective date earlier than September 12, 2006 for the grant of service connection for fibromyalgia is denied.  


REMAND

Regarding the Veteran's arthritis appeal, in September 2006, the Veteran submitted a claim seeking, among other things, service connection for multi-joint arthritis.  This claim was denied, appealed by the Veteran, and then denied in a June 2013 Board decision, which relied on a February 2012 VA examination.  In the March 2014 JMR, the parties pointed to the absence in the February 2012 examination report of any discussion of an in-service horseback riding incident that resulted in hip and back injuries as a source of doubt regarding the thoroughness of the examiner's review of the record.  In addition, they noted speculative language used by the examiner in offering arthritis as a possible cause of the Veteran's right hip condition.  As a result of these matters, along with the examiner's failure to obtain a full complement of x-rays to assess what the Veteran had described as arthritis being "throughout [her] body" the parties felt a remand was necessitated.

In addition, the JMR noted that the Veteran had already been service-connected for fibromyalgia, and questioned the examiner's conclusion that the symptoms of that disability so overlapped those of an arthritis claim that a separate claim would be duplicative.  In order to evaluate this conclusion, the Board's July 2014 remand requested a specific opinion describing the differences between arthritis and fibromyalgia.  Unfortunately, the subsequent round of VA examinations, and the resultant June 2015 Board decision, did not address all of the concerns raised in the JMR, and these concerns have been raised in the Court's August 2016 memorandum decision.  

First, with respect to the question of the relationship between the Veteran's service-connected fibromyalgia and her arthritis, the Court noted that the Veteran had raised the contention that her arthritis might be secondarily caused by her fibromyalgia.  As a result, any opinion must address not simply whether the claimed disability is secondarily caused by the service-connected disability but also whether it has been aggravated by that disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard the Court pointed out that the September 2014 VA examination opinion that the Veteran's arthritis was not aggravated or "otherwise related to any incident of  service" did not clearly address whether that was intended to include causation or aggravation by other service-connected disabilities.  

Further, while, in a January 2015 VA addendum opinion, the examiner proclaimed fibromyalgia and arthritis to be "completely different" and opined that none of the Veteran's arthritic joints is "related to" her service-connected fibromyalgia, the Court noted that that statement could well be intended as simply describing the etiological relationship between fibromyalgia and arthritis.  The question of whether the arthritis might have been aggravated by the fibromyalgia would thus remain open.  Another opinion, specifically addressing aggravation and including consideration of the arguments offered and research cited in the 2017 Expert Medical Opinion recently entered into the record, is therefore needed.

Second, notwithstanding the Board's July 2014 remand directive regarding the necessity of a new, comprehensive round of x-rays, this has apparently not been accomplished.  In response to that remand's request that x-rays should be obtained of "the joints in which the Veteran claims to have arthritis," the examiner simply cited the Veteran's claim at one point that she had arthritis in "all joints" of her body and dismissed this task as impossible "as there are over 300."  A new round of x-rays, responding specifically to the Veteran's claimed, individually-identified sources of discomfort, is therefore necessary.   

With respect to the Veteran's TDIU claim prior to October 11, 2013, at the present time, the Veteran does not meet the criteria for a grant of TDIU prior to October 11, 2013.  Although the Veteran does not meet the schedular requirements for a TDIU prior to October 11, 2013, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during the appeal period.  38 C.F.R. § 4.16 (b).  In such cases, a claim may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16 (b).  

In this case, the Veteran has stated on multiple occasions, that since 1993, she has been unable to work due to her service-connected fibromyalgia and lumbar spine disability.  As the evidence of record reflects evidence of unemployability, the Board finds that a remand is warranted to address the issue of entitlement to a TDIU prior to October 11, 2013.   

Accordingly, the case is REMANDED for the following action:	

1.  Obtain from the Veteran a written statement detailing with reasonable specificity a list of the joints, or areas of her body proximate to any of her joints, upon which she is currently basing her claim for entitlement to service connection for arthritis.  If necessary, arrange for communication, in whatever form is most convenient and effective, between the Veteran and the examiner who conducted the September 2014 VA examination and January 2015 addendum opinion (or another appropriate examiner if unavailable), in order to arrive at a comprehensive list of the areas requiring x-rays in order to examine all the Veteran's claimed locations of arthritis.  Once that list is definitively arrived at, arrange for the x-rays to be completed.    

2.  Return the examination report and claims file to the examiner for an addendum.   

Based on a review of the complete record, including any x-rays taken pursuant to Step 1 above, as well as all of the Veteran's submissions since the file was last reviewed, and most particularly the 2017 Expert Medical Opinion, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any arthritis identified on any current or past Veteran x-ray was aggravated by any other of the Veteran's service-connected disabilities, particularly fibromyalgia.  If aggravation is found, the examiner must determine, if possible, the baseline level of such disability prior to aggravation and the amount of aggravation beyond the baseline symptomatology.  

With specific regard to the 2017 Expert Medical Opinion, the examiner should address the concept of "catastrophization" cited by the opinion's author as a basis for his conclusions, and the persuasiveness of its implementation with respect to the particulars of the Veteran's situation outlined in the 2017 Expert Medical Opinion.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should explain the medical basis for the conclusions reached. 

3.  Refer the claim of entitlement to TDIU prior to October 11, 2013 to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted for the period under consideration.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  The statement must include reference to the 2017 Expert Medical Opinion.  See 38 C.F.R. § 4.16 (b).

4.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. § § 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


